Citation Nr: 9901321	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  93-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with radiculopathy, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.

3.  Entitlement to an effective date prior to May 11, 1990, 
for the award of an increased evaluation for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from February 1974 to 
July 1974, and from October 1979 to December 1980.

This matter came before the Board of Veterans Appeals (the 
Board) on appeal from an August 1991 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the 
veterans claim for an increased evaluation for his service-
connected lumbosacral strain.  By rating decision of March 
1992, the RO granted a 40 percent disability evaluation for 
the lumbosacral strain; and by rating decision of July 1992 
assigned an effective date of May 11, 1990, for the increased 
disability evaluation.  The RO also awarded service 
connection for pseudofolliculitis barbae in its March 1992 
rating decision and assigned a noncompensable evaluation to 
that disability.  

This case was previously remanded to the VARO for further 
development by the Board in August 1995.  Following 
additional development, the RO in rating decision of August 
1998 reevaluated the low back disability as lumbosacral 
strain with radiculopathy, rated as 40 percent disabling.  
The case has now been returned to the Board for appellate 
review.



CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that symptomatology associated with 
his service-connected low back and skin disorders presents a 
greater degree of impairment than is reflected by the 
currently assigned evaluations.  The appellant also contends 
that an effective date earlier than May 11, 1990, for the 
increased rating for his low back disability is appropriate 
since he had filed a claim for increased rating several years 
earlier.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased evaluation for lumbosacral 
strain with radiculopathy; a compensable evaluation for 
pseudofolliculitis barbae; and an effective date earlier than 
May 11, 1990, for the award of an increased evaluation for 
lumbosacral strain.


FINDINGS OF FACT

1.  The VARO has developed all evidence necessary for an 
equitable disposition of the appellants claims.

2.  The appellants service-connected lumbosacral strain with 
radiculopathy, is currently manifested by subjective 
complaint of radiating back pain and objective findings of 
paraspinal muscle spasms and tenderness, with radiculopathy 
confirmed by MRI and EMG studies, but no clinical evidence of 
neuropathy or myopathy.

3.  The appellants pseudofolliculitis barbae is currently 
manifested by no subjective or objective complaints or 
findings.  

4.  The appellant was awarded service connection in April 
1981 for lumbosacral strain, and a 20 percent rating was 
assigned.

5.  A Board decision dated March 1985, denied the appellants 
claim for an increased evaluation in excess of 20 percent; 
the appellant was notified and did not appeal.

6.  Rating decisions dated October 1985 and February 1986, 
denied the appellants claim for an increased evaluation; the 
appellant was notified but no timely appeal was perfected.  

7.  By rating decision dated March 1992, a 40 percent 
disability evaluation was assigned for the service-connected 
lumbosacral strain.  By rating decision dated July 1992, the 
RO assigned an effective date of May 11, 1990, the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred and a claim was received 
within one year of.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for lumbosacral strain with radiculopathy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Codes 5286, 5289, 5293, and 5295 
(1998).

2.  The criteria for a compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.20, Codes 7800 and 7806 (1998).

3.  The criteria for an effective date earlier than May 11, 
1990, for assignment of an increased evaluation for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp 1998); 38 C.F.R. § 3.400 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board concedes that the appellant has presented claims 
which are well-grounded or plausible within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is also satisfied that 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the appellants claims.

I.  Increased Evaluation for Lumbar Spine Disability

Factual Summary

A review of the record reflects that the appellant served on 
active duty in the United States Marine Corps from February 
1974 to July 1974, and in the United States Air Force from 
October 1979 to December 1980.  Service medical records from 
the second period of service show that the appellant was 
profiled due to low back pain in June 1980.  He was treated 
again in November 1980 and a provisional diagnosis of 
lumbosacral strain was noted.  

Shortly after the appellants discharge from active service 
in December 1980, he filed a claim for VA disability benefits 
for residuals of an in-service back injury.  Following VA 
examination of March 1981, the appellant was awarded service 
connection by rating decision of April 1981, for lumbosacral 
strain, residual of back injury, and a 20 percent disability 
evaluation was assigned.

The 20 percent rating remained in effect for many years 
although the appellant periodically requested a higher rating 
due to alleged increase in symptomatology.  In March 1985, 
the Board issued a final decision that denied the appellants 
claim for an increased rating in excess of 20 percent, for 
lumbosacral strain.  

Thereafter, by rating actions dated October 1985 and February 
1986, the RO confirmed and continued the appellants 20 
percent evaluation for lumbosacral strain.  Written notice of 
each decision was provided the appellant by letters, dated 
October 1985 and March 1986, respectively, but he did not 
appeal.

VA outpatient treatment record dated May 11, 1990, showed 
that the appellant presented with complaint of low back pain 
with muscle spasms radiating to the buttocks and between the 
legs.  He had reportedly last been seen by a VA physician in 
1984 for treatment of back strain.  Physical examination 
revealed slight muscle spasm of the parapineal muscles.  
Flexion of the lumbar spine was limited to 55 degrees.  There 
was no evidence of neurological deficit or muscle atrophy, 
although there was some slight tightness of the hamstring 
muscles of the right leg.  The diagnosis was lumbosacral 
strain, chronic.  The findings and diagnosis remained 
essentially the same when seen in June and September 1990.

In September 1990, a written statement was received from the 
appellant that claimed, in essence, his service-connected low 
back disability had increased in severity so as to warrant a 
higher evaluation than the currently assigned 20 percent 
rating. 

VA outpatient treatment record dated January 1991 and May 
1991, showed continued complaints of pain and muscle spasms.  
Examination revealed some limitation of flexion and lateral 
rotation of the lumbar spine apparently due to muscle spasm 
and discomfort.  No neurological deficit was noted.  

Another statement from the appellant, received in May 1991, 
again stated his belief that his service-connected low back 
disability had increased in severity so as to warrant an 
increased evaluation.

By rating decision of August 1991, the RO confirmed and 
continued the previously assigned 20 percent evaluation for 
the appellants service-connected lumbosacral strain.  In 
October 1991, the appellant filed written disagreement with 
that decision.

Report of VA examination dated December 1991, reflects 
complaints of low back pain with radiation to buttocks and 
numbness in the legs.  Clinical findings were positive for 
tenderness.  The range of lumbar motion was 95 degrees on 
flexion, 10 degrees on extension, 10 degrees on bilateral 
bending and 25 degrees on bilateral rotation.  Straight leg 
raising was negative at 30 degrees bilaterally.  The 
diagnosis was lumbosacral strain, severe, with pain radiating 
into legs and cane-assisted gait.

VA neurological examination report dated January 1992, 
indicated that the appellant was very difficult to evaluate 
because he was very hostile and totally uncooperative.  
He complained of low back pain for which he took analgesics.  
He reported he was unable to stand too long or to bend 
forward.  He was noted to walk with a cane and to drag his 
legs.  Apparently the retroflexion of both feet was 
diminished.  He seemed to have sensory deficit to pinprick 
and touch in the L4-L5-S1 dermatomes bilaterally; but a 
through sensory examination was not possible.  The appellant 
was scheduled for a CAT scan of the lumbar spine to rule out 
disc herniation, disc bulging, or degenerative disease of the 
lumbar spine.  The preliminary neurological diagnosis was:  
radiculopathy L4-L5-S1 bilaterally, cause unknown.  

The appellant was afforded a VA CAT scan in January 1992; 
however, the results were inconclusive because he moved 
during the scan of the L4-5 disc space and was unable to 
remain on the CT table for scanning through the L5-S1 space; 
however, mild disc bulge was noted at the L4-5 level.  

Private medical records dated February and March 1992, show 
the appellant was seen for lumbar back pain.  The physician 
ordered nerve conduction study and electromyogram of both 
lower extremities in order to rule out occult radiculopathy.

By a rating decision dated March 1992, a 40 percent 
disability evaluation was assigned for lumbosacral strain, 
effective from May 1991.

VA medical record, dated April 1992, described the appellant 
as a muscular male who appeared sedated.  He was also 
described as uncooperative and unable to remain still for 
examination.  Possible prescription medication abuse was 
noted.

In a written statement dated June 1992, the appellant claimed 
that his back condition had worsened.  He was unable to do 
any prolonged standing or walking.  He was almost bedridden.  
He was seen weekly at the VA ambulatory center for his back.

By rating decision dated July 1992, the RO found that the 
appellant had filed a claim for an increased evaluation in 
September 1990; however, because evidence showed VA medical 
treatment as of May 11, 1990, the appellant was granted an 
earlier effective date of May 11, 1990, for the increased 
rating of 40 percent for lumbosacral strain.

In a written statement dated August 1992, the appellant 
complained that even with medications and daily whirlpool 
therapy, he remained in constant pain.  He was unable to do 
prolonged sitting, walking, standing or lying down.  He also 
believed that the proper effective date for his increased 
rating should be in 1988.

The appellant also testified at a personal hearing conducted 
before a hearing office at the RO in October 1992.  He was 
currently receiving treatment at the VA hospital on a weekly 
basis.  This treatment consisted of injections of 
Sensocane into his back to relieve the pain and provide 
more mobility.  He also took numerous oral medications.  He 
still suffered from seemingly continuous pain and muscle 
spasms in his back, legs, and arms.  He had been issued a 
back brace but it tended to aggravate his symptoms.  He had 
not worked full-time in years; he last filed an income tax 
return in 1986.  He believed that the correct date for his 
increased rating should be the date he first filed a claim 
for an increased rating in 1986 or 1985. 

VA outpatient treatment records, dated in 1991 and 1992 show 
frequent complaints of radiating back pain and requests for 
more medication.  Clinical findings remained relatively the 
same with muscle spasms and limitation of lumbar motion but 
no evidence of neurological deficits.  He was seen on a 
regular basis for injections in the anesthesia pain clinic.

VA examination report dated December 1992, showed complaints 
of increasing pain radiating to buttocks and legs, limitation 
of motion, and weakness in both legs.  Lifting, standing, or 
walking for extended periods of time aggravated condition.  
The examiner noted the appellant used a cane as an aid when 
walking.  On physical examination of lumbar spine, there was 
muscle spasm of the mid and lower lumbar region (paraspinal 
muscles).  The range of lumbar motion was 45 degrees on 
flexion, and 25 degrees lateral rotation; attempts at further 
forward flexion and lateral rotation caused discomfort.  
There was moderate tightness of the hamstring muscle 
bilaterally.  Radiology reports from January 1992 were 
reviewed.  The diagnosis was:  residual of injury to back, 
lumbosacral strain, associated with limitation of full range 
of motion of the lumbar spine and intermittent nerve root 
irritation  at level L4, L5.

VA outpatient treatment records dated in 1993, show continued 
treatment for back pain by prescribed medications and self 
care, as well as injections in the anesthesia pain clinic.  
In August 1993, appellant complained of occasional tingling 
sensation in right leg.  In October 1993, it was noted that 
he was being seen in mental hygiene clinic for diagnosis of 
paranoid schizophrenia.  

In a July 1994, the appellant submitted a written statement 
that his back pain continued to increase.  He was receiving 
monthly outpatient treatment at the VA Medical Center (VAMC) 
and required home care.

VA outpatient treatment records dated in 1994 and 1995, show 
continued treatment for complaint of radiating back pain.  
Clinical findings remained consistent with tenderness, muscle 
spasms, and limitation of lumbar motion but no neurological 
deficits noted.  He was also seen in mental hygiene clinic in 
February 1995 for increasingly violent behavior; the 
assessment was probable schizophrenia and polysubstance 
abuse, to include alcohol and cocaine.

VA hospital report dated from July to August 1995 shows 
inpatient psychiatric treatment for chronic paranoid 
schizophrenia exacerbation; polysubstance abuse to include 
cocaine and alcohol; and chronic pain syndrome.  The 
appellant had history of consumption of one gallon of gin 
each day, smoking and ingesting cocaine through the nose, and 
positive intravenous drug abuse.  Prescription drugs noted at 
admission included:  Navane, Thorazine, Fluoxetine, Cogentin, 
Ibuprofen, Robaxin, Propoxyphene, Librium, Dalmane.

VA examination report dated October 1995, showed complaint of 
increasing low back pain with radiation to both legs, muscle 
spasms, and weakness and numbness in both legs.  Clinical 
findings were positive for tenderness over lumbar region and 
muscle spasms of the lumbar and lower cervical regions.  The 
range of lumbar motion was 45 degrees on flexion, and 30 
degrees on bilateral bending and rotation.  X-ray was 
requested but not reviewed prior to diagnosis.  The diagnosis 
was:  lumbosacral strain  associated with limitation of full 
range of motion of the lumbar spine and intermittent nerve 
root irritation at level L4-L5.

VA radiology report dated October 1995, showed x-rays of 
lumbar spine were normal.  

VA peripheral nerves examination report dated February 1996, 
showed complaints of radiating low back pain with muscle 
spasms in back.  There was questionable history of bladder 
and bowel involvement.  He ambulated with a cane.  Clinical 
findings included paraspinal muscle tenderness and spasm with 
a TENS unit in the lumbosacral area.  There were increased 
reflexes in both legs.  Muscle strength was difficult to test 
due to antalgia.  Toes were down going.  There was no obvious 
sensory deficit.  The examiner noted that a conclusive 
diagnosis could not be done until results of CT scan and EMG 
study were reviewed.  The studies were scheduled but the 
appellant failed to report.  In an addendum to the 
examination report, the physician stated that a final 
conclusion was not possible at that time.

The appellant, in written statements dated in February, March 
and April 1996, continued to complain of increased pain and 
limitation of motion.

VA hospital discharge summary report dated August 1996, 
showed that the appellant was hospitalized with complaint of 
pain and hearing voices.  At admission he was uncooperative 
and threatening.  During admission he requested that he be 
able to remain in bed during the day yet was observed to move 
about the ward and sit comfortably with no apparent pain.  He 
was noted to be fixated on what pain medications were offered 
and articulated a desire for stronger medications.  

VA outpatient treatment records, dated from February to 
September 1996, show continued treatment for low back pain 
with various prescribed medications.  

VA hospital discharge summary reports dated July 1997 and 
August 1997, showed two admissions for psychiatric treatment.  
The appellant, on admission, complained of hearing voices and 
violent behavior.  Final diagnoses were schizophrenia, 
cocaine abuse, and chronic back pain.  

VA radiology report dated October 1997, indicated that an MRI 
of the lumbar spine was performed.  The impression was mild 
degenerative changes of the lumbar spine, most significant at 
level L5-S1 where there was a right paracentral disc 
protrusion which touched the right S1 nerve root.

A nerve conduction study and electromyography were also 
performed in October 1997.  Findings of nerve conduction 
study of both legs were essentially normal.  However, 
electromyography performed on right leg revealed findings 
compatible with diagnosis of chronic right L5 radiculopathy 
and a subacute S1 radiculopathy on the right side.  There was 
no evidence of peroneal nerve entrapment neuropathy, 
peripheral neuropathy or myopathy.

The appellant was admitted to the VA hospital for psychiatric 
treatment from December 1997 to January 1998.  He had last 
been discharged in August 1997.  He admitted noncompliance 
with treatment and presented with complaint of spirits 
controlling his body and threatening activity towards his 
wife.  It was noted that an MRI conducted in October 1997 had 
shown a right paracentral disc protrusion which touched the 
right S1 nerve root.

The appellant was readmitted to the VA hospital in January 
1998 complaining that his nerves and back were bothering 
me.  He was also hearing voices.  Physical examination was 
unremarkable except for slowness in ambulation secondary to 
back pain.  

A VA spine examination report dated January 1998, indicated 
that the appellant had been previously seen in 1995.  The 
recent MRI and EMG reports had been reviewed.  The diagnostic 
impression was:  radiculopathy as well as a herniated disk.  
The examiner further stated that [h]is symptoms started in 
1990, this is likely related to his injuries sustained while 
in the Service.  There is no notice fatigability or 
incoordination due to the above.

The appellant was again briefly hospitalized in a VAMC in May 
1998 due to increasingly volatile behavior.  

The RO in rating action of August 1998, considered the 
medical evidence of radiculopathy.  The appellants service-
connected low back disability was reevaluated as 
lumbosacral strain with radiculopathy, but remained rated 
at the 40 percent level.

Legal Analysis:

In evaluating the appellants request for an increased rating 
for his service-connected back disability, the Board 
considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998).  In so doing 
it is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellants entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

The appellants back disability is currently rated under 
concurrent diagnostic codes 5293 and 5295 of the VA Schedule 
for Rating Disabilities.  

Under diagnostic code 5295 (lumbosacral strain), a 10 percent 
evaluation is provided for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
provided with evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation (the highest 
rating available under this schedular provision) is provided 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaits sign, marked limitation 
of forward bending in standing position, changes, or 
narrowing or irregularity of joint space, or some of these 
with abnormal mobility on forced motion.  38 C.F.R. § 4.71, 
Code 5295 (1998).

Under diagnostic code 5293 (intervertebral disc syndrome), a 
10 percent evaluation is provided for mild intervertebral 
disc syndrome.  A 20 and a 40 percent evaluation are provided 
for moderate intervertebral disc syndrome with recurring 
attacks and severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief, respectively.  
Also, there is a 60 percent evaluation for pronounced 
intervertebral disc syndrome as shown by objective evidence 
of persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 (1998).

A schedular rating of 50 percent is provided for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71, Diagnostic 
Code 5289 (1998).  A schedular rating of 60 percent is 
provided for complete bony fixation (ankylosis) at a 
favorable angle with marked deformity and involvement of 
major joints (Marie-Stumpell type) or without other joint 
involvement (Bechterew type).  A rating in excess of 60 
percent for disability of the spine requires complete 
ankylosis at an unfavorable angle with marked deformity.  
38 C.F.R. § 4.71, Diagnostic Code 5286 (1998).

In this case, we observe that while the appellant now has a 
diagnosis that includes herniated disc and radiculopathy 
confirmed by MRI and EMG studies, medical evidence does not 
show current symptomatology to warrant an evaluation greater 
than the currently assigned 40 percent rating.  Specifically, 
there is no medical evidence of persistent symptoms of 
sciatic neuropathy, absent ankle jerk, or other neurological 
findings to warrant a 60 percent evaluation under diagnostic 
code 5293.  He is currently rated at the maximum schedular 
disability level for lumbosacral strain under diagnostic code 
5295.  Furthermore, there is no medical evidence of record 
showing that he has spinal ankylosis, which would permit the 
assignment of a rating in excess of 40 percent.  Therefore, 
in view of the foregoing, the Board finds that the 
preponderance of the evidence is against an increased rating 
for lumbosacral strain with radiculopathy.


II.  Earlier Effective Date for Increased Rating for Lumbar 
Spine Disability

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1998).  Significant for this decision, for increases 
in compensation, the effective date will be the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1) (1998).  The effective 
date may also be the earliest date as of which it is 
factually ascertainable that an increase in disability had  
occurred if the claim is received within one year from the 
date of the increase.  38 C.F.R. § 3.400 (o)(2) (1998).  VA 
medical records may form the basis of an informal claim for 
increased benefits where a formal claim of service connection 
has already been allowed.  38 C.F.R. § 3.157 (1998).

The record reveals that entitlement to service connection for 
lumbosacral strain was originally granted by rating decision 
dated April 1981 and a 20 percent evaluation was assigned 
effective December 20, 1980, the day following the 
appellants separation from active service.  

As noted in the factual summary above, the Board issued a 
decision in March 1985 that denied the appellants claim for 
an increased rating in excess of 20 percent for his low back 
disability.  Thereafter, in 1985 and 1986, the appellant 
again filed claims for an increased evaluation for 
lumbosacral strain, which were denied by the RO.  In each 
instance, the appellant was notified of his appeal rights in 
October 1985 and March 1986, respectively, and no timely 
appeals were perfected.  Those actions, therefore, became 
final.  Furthermore, there has been no claim that any of 
these actions contained clear and unmistakable error.  The 
law, by which the Board is bound, provides that reopened 
claims after final rating actions provide a legal basis for 
increases.

In this case, the appellant next filed a claim for an 
increased evaluation of his low back disability in September 
1990.  This claim was initially denied by the RO by rating 
actions of November 1990 and August 1991, and the appellant 
filed written disagreement therewith in October 1991.  
Subsequently, the RO by rating decision dated March 1992, 
awarded an increased evaluation of 40 percent.  

The Board finds that September 1990, the date of the receipt 
of the claim, would be the legally appropriate effective date 
unless there is an earlier date on which it is factually 
determined that an increase in disability has occurred if the 
claim was received within one year from such date.  38 C.F.R. 
§ 3.400(o) (1998).  

Review of the record shows that there is no evidence of VA 
medical treatment for the service-connected lumbosacral 
strain from the date of the last final RO decision dated 
February 1986, that denied an increase until the VA 
outpatient treatment report dated May 11, 1990.

The Board finds that the earliest date on which it is 
factually determinable that an increase had occurred in the 
appellants low back disability was May 11, 1990, and that 
the appellant did, in fact, file a claim for an increased 
rating within one year of that date (September 1990).  The 
Board finds that the current effective date is correct and 
there is no legal basis for an effective date prior to May 
11, 1990.  Thus, the claim for an earlier effective date must 
be denied.



III.  Compensable Evaluation for Pseudofolliculitis Barbae

Factual Summary:

Review of the appellants service medical records reveal that 
he was diagnosed and treated for pseudofolliculitis barbae 
during active service.  Following his discharge from service, 
the appellant submitted a claim for service connection for a 
skin disorder in June 1984.  

VA medical consultation report dated July 1984, indicates 
that the appellant was evaluated in the dermatology clinic 
and found to have follicular papules consistent with 
pseudofolliculitis barbae.  A prescription for Retin A was 
issued.  

Thereafter, by rating decision dated September 1984, the RO 
granted service connection for pseudofolliculitis barbae and 
assigned a noncompensable evaluation, effective from June 
1984.

A VA dermatology evaluation report dated January 1992, noted 
complaint of rash with red papules, pustules and irritation 
when appellant shaved.  Physical examination revealed 
inflammatory papules, pustules in beard area of face with 
mild scarring.  The diagnosis was pseudufolliculitis barbae.  
Examiner noted that the treatment for this condition was to 
stop shaving and grow a beard.  

The appellant testified at a personal hearing held in October 
1992, that he had a beard because he was unable to shave his 
face.  When he did shave, his face would become inflamed with 
papules and pustules which would gradually clear as his beard 
grew out.  

A special VA skin examination report dated March 1995, noted 
long history of a problem with pseudofolliculitis barbae 
which had forced the appellant to grow his hair longer than 
he wished.  Currently, the appellant had no subjective or 
objective complaints.  Physical examination revealed no 
significant cutaneous findings.  The diagnostic impression 
was history of pseudofolliculitis barbae, currently stable.  

VA outpatient treatment records dated from 1991 to 1997 were 
negative for evidence of pseudofolliculitis barbae.  

Legal Analysis:

In evaluating the appellants request for a compensable 
rating for his service-connected skin disability, the Board 
considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998).  In so doing 
it is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellants entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The Board notes that 
while the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings. Where an 
increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. Conjectural analogies will be avoided, 
as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings. Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).  
Pseudofolliculitis barbae is rated as analogous to 
disfiguring scars of the head, face or neck.

According to the applicable criteria, a noncompensable 
evaluation is warranted for slightly disfiguring scars of the 
head, face or neck.  A 10 percent evaluation requires 
moderately disfiguring scars of the head, face or neck.  
38 C.F.R. Part 4, Code 7800 (1998).  

The Board has also considered the rating criteria applicable 
for rating eczema.  According to the applicable criteria, a 
noncompensable evaluation is warranted for eczema with 
slight, if any exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  38 C.F.R. Part 4, Code 
7806 (1998).

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the veterans 
pseudofolliculitis barbae is not warranted at this time.  
There is medical evidence of only mild scarring, thus, a 
10 percent evaluation would not be warranted under the 
criteria of 38 C.F.R. Part 4, Code 7800 (1998).  Furthermore, 
the objective evidence of record shows that, while an exposed 
surface is involved, there is no suggestion of the presence 
of exfoliation, exudation or itching on the face.  Therefore, 
there is no evidence to indicate that a compensable 
evaluation is justified under 38 C.F.R. Part 4, Code 7806 
(1998).

In conclusion, it is found that the preponderance of the 
evidence is against the veterans claim for a compensable 
evaluation for pseudofolliculitis barbae.



ORDER

Entitlement to an increased evaluation for lumbosacral strain 
with radiculopathy is denied.

Entitlement to an effective date earlier than May 11, 1990, 
for assignment of an increased evaluation for lumbosacral 
strain is denied.

Entitlement to a compensable evaluation for 
pseudofolliculitis barbae is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
